Exhibit 10.5




PERSONAL AND CONFIDENTIAL

March 17, 2009

Mexoro Minerals Ltd. and Sunburst de Mexico S.A. de C.V.

C. General Retana #706

Col. San Felipe

Chihuahua, Mexico 31203

Dear Sirs:

Re:

Indebtedness of Mexoro Minerals Ltd. (“Mexoro”) as guaranteed by Sunburst de
Mexico S.A. de C.V. (“Sunburst”) to Paramount Gold and Silver Corp.
(“Paramount”)

A.

Pursuant to three debentures between Paramount and Mexoro, (together, the
“Debentures”), Paramount has made available to Mexoro the following credit
facilities:

a.

Secured Convertible Debenture dated May 9, 2008 in the principal amount of
$500,000.00 which bears interest at the rate of 8% per annum (the “First
Debenture”);

b.

Secured Convertible Debenture dated June 18, 2008 in the principal amount of
$370,000.00 which bears interest at the rate of 8% per annum (the “Second
Debenture”); and

c.

Secured Convertible Debenture dated July 11, 2008 in the principal amount of
$500,000.00 which bears interest at the rate of 8% per annum (the “Third
Debenture”).

B.

The Debentures were secured by:

d.

Security Agreement dated as of May 9, 2008 between Mexoro and Paramount granting
Paramount a continuing security interest in all personal property and fixtures
and interests of Mexoro as amended by an Addendum dated June 18, 2008
(collectively, the “Security Agreement”);

e.

Asuncion Unilateral de Obligacion Solidarida y constitucion de Hipoteca
Industrial, content on the Public Document number 24,872, notarized with
FRANCISCO GARCIA RAMOS, Public Notary Number 9, Chihuahua City, Chihuahua State,
Mexico, due on May 9th, 2008 and recorded at the Public Register of Commerce of
Chihuahua, at the Mercantile Page (folio mercantile) number 24,401*10, 10M21,
registered on July 11th, 2008, and page (foja) 197, book 68, on July 15 2008, at
the Commerce Section, and at the Mining Recorders Office of the General
Direction of Mines of the Federal Secretariat of Economy of the Federal
Government at the Book number 129, Vol. 24, Act 38, Page (folio) 23, on July 28,
2008 (“First Sunburst Security Agreement and Guarantee”); and

f.

Asuncion Unilateral de Obligacion Solidarida y constitucion de Hipoteca
Industrial, content on the Public Document number 25,163, notarized with
FRANCISCO GARCIA RAMOS, Public Notary Number 9, Chihuahua City, Chihuahua State,
Mexico, due on August 12th, 2008. Recorded at the Public Register of Commerce of
Chihuahua, at the Mercantile Page (folio mercantile) number 24,401*10, 10M21,
registered on August 20, 2008, and page (foja) 170, book 70, on August 25, 2008,
at the Commerce Section, and at the Mining Recorders Office of the General
Direction of Mines of the Federal Secretariat of Economy of the Federal
Government at the Book number 129, Vol. 24, Act 133, Page (folio) 78, on
August 29, 2008 (“Second Sunburst Security Agreement and Guarantee”).

C.

Mexoro has requested that Paramount forbear from enforcing its rights and
remedies at this time.

D.

In consideration of Paramount’s forbearance as described in this agreement (the
“Agreement”) and the other accommodations described in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
irrevocably acknowledged by Mexoro and Sunburst, Mexoro and Sunburst agree with
Paramount as follows:





--------------------------------------------------------------------------------

Acknowledgement

2.

The parties acknowledge that, unless otherwise specified, all capitalized terms
contained in this Agreement have the same meaning as in the Debentures and all
monetary amounts are expressed in United States dollars unless otherwise
expressly provided herein.

3.

Mexoro and Sunburst acknowledge that Mexoro is indebted to Paramount under the
Debentures in the amounts specified in paragraph A of this letter as at the date
specified therein, together with interest and costs to the date of payment.
Mexoro also acknowledges that the interest rate applicable thereto is as
specified in paragraph A in this Agreement.

4.

Against the delivery of the documents in Paragraph 6, Mexoro will deliver to
Paramount within 3 business days of signing this agreement at the offices of
Paramount’s solicitors, Gowling Lafleur Henderson LLP, 160 Elgin Street, Ottawa,
Ontario:

a.

 $1,000,000.00 in certified funds in payment of the aggregate principal
outstanding under the First Debenture and the Third Debenture;

b.

an amending agreement with respect to the Second Debenture in the principal
amount of $370,000.00 (the “Amended Second Debenture”), in a form acceptable to
all Parties’ counsel, which amendment shall include, among other things, an
increase in the principal amount owing by the sum of:

$127,500.00, being the North Mining Investment Corporation IVA payment; and

the total of all accrued and unpaid interest with respect to all three
Debentures as at the date of this Agreement,

(the “Increased Principal”).

5.

The Increased Principal shall be paid by Mexoro to Paramount as follows:

a.

on or before March 31, 2009, Mexoro will pay the principal balance owing under
the Amended Second Debenture plus Paramount’s current and anticipated legal fees
which shall not exceed CDN $15,000.00 plus GST less $127,500.00; and

b.

the remaining $127,500.00 is to be repaid (without interest) on or before
April 30, 2009 and contingent upon the delivery of the executed documents in
paragraph 5 below.

6.

Against the payment and documents contemplated in section 4 above, Paramount
shall deliver to Mexoro:

a.

the necessary partial discharges, releases, and cancellation in the form
acceptable to Mexoro’s counsel, acting reasonably, releasing the Cieneguita
concessions (being Aurifero (Concession Number: 196356), Aurifero Norte
(Concession Number: 196153), La Maravilla (Concession Number: 190479), and
Aquilon Uno (Concession Number: 208339)) secured pursuant to the First Sunburst
Security Agreement and Guarantee and the Second Sunburst Security Agreement and
Guarantee. The partial discharge and release will be executed by Paramount and
certified, as required, by the Mexican Consulate in Ottawa;

b.

the executed Amended Second Debenture; and

c.

the surrender of the First Debenture and Third Debenture.

7.

Against the payment of the $127,500.00 contemplated in paragraph 5(b) above,
Paramount shall execute a release with respect to all remaining collateral
secured pursuant to the Security Agreement, First Sunburst Security Agreement
and Guarantee and Second Sunburst Security Agreement and Guarantee, in such form





--------------------------------------------------------------------------------

as approved by Mexoro’s solicitors, acting reasonably. The release shall be
certified by the Mexican Consulate in Ottawa and returned to the solicitors for
Mexoro together with the surrender of the Amended Second Debenture.  

8.

In consideration of Paramount’s forbearance and the other accommodations
described in this Agreement, Mexoro agrees to issue to Paramount 150,000 common
shares in the capital of Mexoro as a forbearance fee. Such shares will be fully
paid and non assessable and Mexoro will deliver same to Paramount’s head office
within 5 business days of the payment contemplated in paragraph 3(a).
Paramount’s counsel will provide Mexoro’s US counsel with a form of 144 opinion
for approval. Upon such approval, which will not be unreasonably withheld and
which shall be provided within 2 business days of delivery of same, Mexoro will
provide Paramount with a signed direction authorizing its transfer agent to rely
on the opinion to provide the rule 144 opinion upon the 6 month anniversary of
the date of this Agreement.

9.

Contingent upon the performance by Paramount of all of its duties and
obligations under this Agreement, each of Mexoro and Sunburst hereby absolutely
and irrevocably release Paramount, its officers, directors, employees,
solicitors and agents (the “Releasees”) of and from any and all claims which it
may have in respect of the Releasees up to and including the date hereof
relating directly or indirectly to the Debentures, all security granted by
Mexoro and/or Sunburst with respect to the Debentures and all enforcement
proceedings taken in respect of same.

Forbearance Deadline

10.

Unless a Terminating Event (as defined in this Agreement) occurs under this
Agreement, Paramount shall take no further steps prior to 5:00 pm EDT April 30,
2009 (the “Forbearance Deadline”) to enforce the security held by Paramount from
Mexoro.

Default/Termination Events

11.

None of Paramount’s existing rights and remedies are waived by this Agreement
but are specifically reserved and preserved. However, subject to the provisions
of this Agreement, Paramount agrees not to take any further steps in enforcement
of its rights and remedies against Mexoro or Sunburst prior to the Forbearance
Deadline unless and until one or more of the following events has occurred (a
“Terminating Event”):

a.

any default or breach by Mexoro or Sunburst occurs under this Agreement, the
Amended Second Debenture, the Security Agreement, or any other written agreement
between Paramount on the one hand and Mexoro and/or Sunburst on the other hand
which is entered into on or subsequent to the date of this Agreement;

b.

if Mexoro or Sunburst fail to make any payment when due to Paramount, whether
under this Agreement or otherwise; and

c.

any other creditor of Mexoro or Sunburst exercises any rights against any of the
property, assets or undertaking of Mexoro or Sunburst.

12.

Upon the earlier of:

a.

the Forbearance Deadline; and

b.

the occurrence of a Terminating Event,

Paramount may immediately enforce, without further notice or delay, all of its
rights and remedies against Mexoro and/or Sunburst.

 General Terms

13.

All terms of the Debentures, the Security Agreement, the First Sunburst Security
Agreement and Guarantee, the Second Sunburst Security Agreement and Guarantee
shall continue in full force and effect





--------------------------------------------------------------------------------

save and except as amended or specifically released pursuant to this Agreement
and the related documentation including the partial release.

14.

Time shall be of the essence of this Agreement and this Agreement shall be
governed by the laws of the Province of Ontario and the laws of Canada
applicable in that Province.

15.

This Agreement may be executed in counterparts, which counterparts taken
together shall evidence an agreement as of the date first set out above.

Each of Mexoro, Sunburst, and Paramount acknowledge that it has the right to
obtain independent legal advice prior to executing this Agreement and hereby
confirm that it has obtained such independent legal advice or waives its right
to same.

Yours truly,

PARAMOUNT GOLD AND SILVER CORP.




Per:

/s/ Christopher Crupi

 

Christopher Crupi,

President and CEO




ACCEPTED AND AGREED this 17th day of March, 2009.




MEXORO MINERALS LTD.

 

SUNBURST DE MEXICO S.A. DE C.V.

Per:

/s/ Francisco Quiroz

 

Per:

/s/ Francisco Quiroz

Name:

Francisco Quiroz

 

Name:

Francisco Quiroz

Title:

President

 

Title:

Francisco Quiroz

I have authority to bind the corporation.

 

I have authority to bind the corporation.






